United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1652
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

            Ray Anthony James, also known as Anthony Paul Morgan

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: August 21, 2015
                              Filed: August 26, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

     Ray James, who entered into a written plea agreement and pleaded guilty to an
immigration offense, appeals from the sentence imposed by the District Court.1 His

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that James’s sentence is unreasonable.
James has moved for appointment of new counsel and has filed a pro se brief
asserting claims of ineffective assistance of counsel.

       We decline to consider James’s ineffective-assistance claims on direct appeal.
See United States v. Woods, 717 F.3d 654, 657 (8th Cir. 2013) (“Claims of
ineffective assistance of counsel . . . are usually best litigated in collateral
proceedings.” (citation to quoted case omitted)). As to all other issues raised, we
enforce the appeal waiver in James’s written plea agreement. See United States v.
Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc) (discussing enforcement of appeal
waivers), cert. denied, 540 U.S. 997 (2003). Furthermore, we have independently
reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), and
we find no non-frivolous issues outside the scope of the appeal waiver. Accordingly,
we grant counsel’s motion to withdraw, and we dismiss this appeal. We also deny
James’s motion for appointment of new counsel.
                       ______________________________




                                        -2-